Peck, P. J.
(concurring). I agree that there were two settlors of the trust and in my opinion a sufficient control was retained and maintained by the settlors over the administration of the trust to indicate that they were concerned only with providing for themselves and had no intention of creating other beneficial interests. Accordingly, they may revoke the trust under section 23 of the Personal Property Law. The creditors are fully protected by this disposition ■— more so than they would be under section 34 of the Personal Property Law, under which, it would seem to me, they would be limited to reaching the contribution made by Mr. Coyle.
Dore, Cohn and Callahan, JJ., concur in Per Curiam opinion; Peck, P. J., concurs in opinion.
Judgment and order unanimously modified in accordance with the opinion herein and, as so modified, affirmed, with costs to the appellants payable out of the trust. Settle order on notice.